 

 

 

Exhibit 10.1

CDRV INVESTORS, INC.
STOCK INCENTIVE PLAN
Amended and Restated as of September 20, 2006


ARTICLE I
PURPOSE

CDRV Investors, Inc. has established this stock incentive plan to foster and
promote its long-term financial success.  Capitalized terms have the meaning
given in Article XI.


ARTICLE II
POWERS OF THE BOARD


SECTION 2.1             POWER TO GRANT AWARDS.  THE BOARD SHALL SELECT EMPLOYEES
TO PARTICIPATE IN THE PLAN.  THE BOARD SHALL ALSO DETERMINE FROM TIME TO TIME
WHETHER, AND THE TERMS UNDER WHICH, ELIGIBLE DIRECTORS (OR CLASSES OR CATEGORIES
OF ELIGIBLE DIRECTORS) MAY RECEIVE DIRECTOR SHARE AWARDS.  THE BOARD SHALL
DETERMINE THE TERMS OF EACH AWARD, CONSISTENT WITH THE PLAN.


SECTION 2.2             ADMINISTRATION.  THE BOARD SHALL BE RESPONSIBLE FOR THE
ADMINISTRATION OF THE PLAN.  THE BOARD MAY PRESCRIBE, AMEND AND RESCIND RULES
AND REGULATIONS RELATING TO THE ADMINISTRATION OF THE PLAN, PROVIDE FOR
CONDITIONS AND ASSURANCES IT DEEMS NECESSARY OR ADVISABLE TO PROTECT THE
INTERESTS OF THE COMPANY AND MAKE ALL OTHER DETERMINATIONS NECESSARY OR
ADVISABLE FOR THE ADMINISTRATION AND INTERPRETATION OF THE PLAN.  ANY AUTHORITY
EXERCISED BY THE BOARD UNDER THE PLAN SHALL BE EXERCISED BY THE BOARD IN ITS
SOLE DISCRETION.  DETERMINATIONS, INTERPRETATIONS OR OTHER ACTIONS MADE OR TAKEN
BY THE BOARD UNDER THE PLAN SHALL BE FINAL, BINDING AND CONCLUSIVE FOR ALL
PURPOSES AND UPON ALL PERSONS.


SECTION 2.3             DELEGATION BY THE BOARD.  ALL OF THE POWERS, DUTIES AND
RESPONSIBILITIES OF THE BOARD SPECIFIED IN THIS PLAN MAY BE EXERCISED AND
PERFORMED BY ANY DULY CONSTITUTED COMMITTEE THEREOF TO THE EXTENT AUTHORIZED BY
THE BOARD TO EXERCISE AND PERFORM SUCH POWERS, DUTIES AND RESPONSIBILITIES, AND
ANY DETERMINATION, INTERPRETATION OR OTHER ACTION TAKEN BY SUCH COMMITTEE SHALL
HAVE THE SAME EFFECT HEREUNDER AS IF MADE OR TAKEN BY THE BOARD.


ARTICLE III
SHARES SUBJECT TO PLAN


SECTION 3.1             NUMBER.  THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK
THAT MAY BE ISSUED UNDER THE PLAN OR BE SUBJECT TO AWARDS MAY NOT EXCEED 
1,417,320 SHARES, PROVIDED THAT IMMEDIATELY FOLLOWING THE INITIAL OFFERING AND
GRANT OF AWARDS HEREUNDER SUCH NUMBER SHALL AUTOMATICALLY BE REDUCED BY (X) THE
NUMBER OF SHARES OF COMMON STOCK COVERED BY AWARDS OFFERED BUT NOT GRANTED UNDER
THE PLAN IN THE INITIAL OFFERING


--------------------------------------------------------------------------------





AND GRANT OF AWARDS HEREUNDER MINUS (Y) 50,000 SHARES.  THE SHARES OF COMMON
STOCK TO BE DELIVERED UNDER THE PLAN MAY CONSIST, IN WHOLE OR IN PART, OF
TREASURY COMMON STOCK OR AUTHORIZED BUT UNISSUED COMMON STOCK THAT IS NOT
RESERVED FOR ANY OTHER PURPOSE.


SECTION 3.2             CANCELED, TERMINATED OR FORFEITED AWARDS.  IF ANY AWARD
OR PORTION THEREOF IS FOR ANY REASON FORFEITED, CANCELED OR OTHERWISE TERMINATED
WITHOUT EXERCISE, THE SHARES OF COMMON STOCK SUBJECT TO SUCH AWARD OR PORTION
THEREOF SHALL AGAIN BE AVAILABLE FOR GRANT UNDER THE PLAN.


SECTION 3.3             ADJUSTMENT IN CAPITALIZATION.  THE NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN AND THE NUMBER, CLASS,
EXERCISE PRICE OR OTHER TERMS OF ANY OUTSTANDING AWARD SHALL BE ADJUSTED BY THE
BOARD IF AND TO THE EXTENT NECESSARY OR APPROPRIATE TO REFLECT ANY COMMON STOCK
DIVIDEND, EXTRAORDINARY DIVIDEND, STOCK SPLIT OR SHARE COMBINATION OR ANY
RECAPITALIZATION, MERGER, CONSOLIDATION, SPIN-OFF, EXCHANGE OF SHARES,
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR OTHER SIMILAR TRANSACTION AFFECTING
THE COMMON STOCK.  SUCH ADJUSTMENTS TO OUTSTANDING AWARDS ARE TO BE EFFECTED IN
A MANNER INTENDED TO AVOID THE ENLARGEMENT OR DILUTION OF RIGHTS AND BENEFITS
UNDER SUCH AWARDS.


ARTICLE IV
STOCK PURCHASE


SECTION 4.1             AWARDS AND ADMINISTRATION.  THE BOARD MAY OFFER AND SELL
SHARES OF COMMON STOCK TO PARTICIPANTS AT SUCH TIME OR TIMES AS IT SHALL
DETERMINE, THE TERMS OF WHICH SHALL BE SET FORTH IN A SUBSCRIPTION AGREEMENT.


SECTION 4.2             MINIMUM PURCHASE PRICE.  UNLESS OTHERWISE DETERMINED BY
THE BOARD, THE PURCHASE PRICE FOR ANY SHARES OF COMMON STOCK TO BE OFFERED AND
SOLD PURSUANT TO THIS ARTICLE IV SHALL NOT BE LESS THAN THE FAIR MARKET VALUE ON
THE GRANT DATE.


SECTION 4.3             PAYMENT.  UNLESS OTHERWISE DETERMINED BY THE BOARD, THE
PURCHASE PRICE WITH RESPECT TO SHARES OF COMMON STOCK OFFERED AND SOLD PURSUANT
TO THIS ARTICLE IV SHALL BE PAID IN CASH OR OTHER READILY AVAILABLE FUNDS
SIMULTANEOUSLY WITH THE CLOSING OF THE PURCHASE OF SUCH COMMON STOCK.  THE BOARD
MAY AUTHORIZE THE COMPANY OR ONE OR MORE OF ITS SUBSIDIARIES TO GUARANTEE
INDEBTEDNESS INCURRED BY A PARTICIPANT IN CONNECTION WITH A PURCHASE OF SHARES
PURSUANT TO THIS ARTICLE IV, ON SUCH TERMS AS THE BOARD SHALL DETERMINE.


ARTICLE V
TERMS OF OPTIONS


SECTION 5.1             GRANT OF OPTIONS.  THE BOARD MAY GRANT OPTIONS TO
PARTICIPANTS AT SUCH TIME OR TIMES AS IT SHALL DETERMINE.  OPTIONS GRANTED
PURSUANT TO THE PLAN WILL NOT BE “INCENTIVE STOCK OPTIONS” AS DEFINED IN THE
CODE UNLESS OTHERWISE DETERMINED BY THE BOARD.  EACH OPTION GRANTED TO A
PARTICIPANT SHALL BE EVIDENCED BY AN OPTION AGREEMENT THAT SHALL SPECIFY THE
NUMBER OF SHARES OF COMMON STOCK THAT MAY BE PURCHASED PURSUANT TO SUCH OPTION,
THE EXERCISE PRICE AT WHICH A SHARE OF COMMON STOCK MAY BE PURCHASED

2


--------------------------------------------------------------------------------





PURSUANT TO SUCH OPTION, THE DURATION OF SUCH OPTION (NOT TO EXCEED THE TENTH
ANNIVERSARY OF THE GRANT DATE), AND SUCH OTHER TERMS AS THE BOARD SHALL
DETERMINE.


SECTION 5.2             EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF COMMON
STOCK TO BE PURCHASED UPON EXERCISE OF AN OPTION SHALL NOT BE LESS THAN THE FAIR
MARKET VALUE ON THE GRANT DATE.


SECTION 5.3             VESTING AND EXERCISE OF OPTIONS.  OPTIONS SHALL BECOME
VESTED OR EXERCISABLE IN ACCORDANCE WITH THE VESTING SCHEDULE OR UPON THE
ATTAINMENT OF SUCH PERFORMANCE CRITERIA AS SHALL BE SPECIFIED BY THE BOARD ON OR
BEFORE THE GRANT DATE.  UNLESS OTHERWISE DETERMINED BY THE BOARD OR BEFORE ON
THE GRANT DATE, ONE-FIFTH OF THE OPTIONS SHALL VEST AND BECOME EXERCISABLE ON
EACH OF THE FIRST, SECOND, THIRD, FOURTH AND FIFTH ANNIVERSARIES OF THE GRANT
DATE.  THE BOARD MAY ACCELERATE THE VESTING OR EXERCISABILITY OF ANY OPTION, ALL
OPTIONS OR ANY CLASS OF OPTIONS AT ANY TIME AND FROM TIME TO TIME.


SECTION 5.4             PAYMENT.  THE BOARD SHALL ESTABLISH PROCEDURES GOVERNING
THE EXERCISE OF OPTIONS, WHICH PROCEDURES SHALL GENERALLY REQUIRE THAT PRIOR
WRITTEN NOTICE OF EXERCISE BE GIVEN AND THAT THE EXERCISE PRICE (TOGETHER WITH
ANY REQUIRED WITHHOLDING TAXES OR OTHER SIMILAR TAXES, CHARGES OR FEES) BE PAID
IN FULL IN CASH, CASH EQUIVALENTS OR OTHER READILY-AVAILABLE FUNDS AT THE TIME
OF EXERCISE.  NOTWITHSTANDING THE FOREGOING, ON SUCH TERMS AS MAY BE THE BOARD
MAY ESTABLISH FROM TIME TO TIME FOLLOWING A PUBLIC OFFERING (I) THE BOARD MAY
PERMIT A PARTICIPANT TO TENDER SHARES OF COMMON STOCK SUCH PARTICIPANT HAS OWNED
FOR ALL OR A PORTION OF THE APPLICABLE EXERCISE PRICE OR MINIMUM REQUIRED
WITHHOLDING TAXES AND (II) THE BOARD MAY AUTHORIZE THE COMPANY TO ESTABLISH A
BROKER-ASSISTED EXERCISE PROGRAM.  IN CONNECTION WITH ANY OPTION EXERCISE, THE
COMPANY MAY REQUIRE THE PARTICIPANT TO FURNISH OR EXECUTE SUCH OTHER DOCUMENTS
AS IT SHALL REASONABLY DEEM NECESSARY TO (A) EVIDENCE SUCH EXERCISE, (B)
DETERMINE WHETHER REGISTRATION IS THEN REQUIRED UNDER THE U.S. FEDERAL
SECURITIES LAWS OR SIMILAR NON-U.S. LAWS OR (C) COMPLY WITH OR SATISFY THE
REQUIREMENTS OF THE U.S. FEDERAL SECURITIES LAWS, APPLICABLE STATE OR NON-U.S.
SECURITIES LAWS OR ANY OTHER LAW.  AS A CONDITION TO THE EXERCISE OF ANY OPTION
BEFORE A PUBLIC OFFERING, A PARTICIPANT SHALL ENTER INTO A SUBSCRIPTION
AGREEMENT.


ARTICLE VI
TERMINATION OF EMPLOYMENT


SECTION 6.1             EXPIRATION OF OPTIONS FOLLOWING TERMINATION OF
EMPLOYMENT.  UNLESS OTHERWISE DETERMINED BY THE BOARD BEFORE OR AFTER THE GRANT
DATE, IF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
TERMINATES, SUCH PARTICIPANT’S OPTIONS SHALL BE TREATED AS FOLLOWS:


(A)           IF SUCH EMPLOYMENT TERMINATES BY REASON OF THE PARTICIPANT’S DEATH
OR DISABILITY (EACH, A “SPECIAL TERMINATION”), ANY OPTIONS HELD BY THE
PARTICIPANT SHALL IMMEDIATELY VEST IN FULL;


(B)           IN THE CASE OF ANY TERMINATION OTHER THAN A SPECIAL TERMINATION,
ANY UNVESTED OPTIONS SHALL TERMINATE EFFECTIVE AS OF SUCH TERMINATION OF
EMPLOYMENT;

3


--------------------------------------------------------------------------------





(C)           EXCEPT IN THE CASE OF A TERMINATION FOR CAUSE, VESTED OPTIONS
(INCLUDING ANY OPTIONS THAT VEST PURSUANT TO SECTION 6.1(A) ABOVE) SHALL REMAIN
EXERCISABLE THROUGH THE EARLIEST OF (I) THE NORMAL EXPIRATION DATE, (II) 60 DAYS
AFTER THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (180 DAYS IN THE CASE OF A
SPECIAL TERMINATION OR A RETIREMENT AT NORMAL RETIREMENT AGE OR LATER) AND (III)
ANY CANCELLATION PURSUANT TO SECTION 7.1; AND


(D)           IN THE CASE OF A TERMINATION FOR CAUSE, ANY AND ALL OPTIONS HELD
BY SUCH PARTICIPANT (WHETHER OR NOT THEN VESTED OR EXERCISABLE) SHALL TERMINATE
IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT.


SECTION 6.2               CERTAIN RIGHTS UPON TERMINATION OF EMPLOYMENT PRIOR TO
A PUBLIC OFFERING.  EACH SUBSCRIPTION AGREEMENT AND OPTION AGREEMENT SHALL
PROVIDE THAT THE COMPANY AND THE CD&R FUND SHALL HAVE SUCCESSIVE RIGHTS PRIOR TO
A PUBLIC OFFERING TO PURCHASE ALL OR ANY PORTION OF A PARTICIPANT’S SHARES OF
COMMON STOCK AND VESTED OPTIONS UPON ANY TERMINATION OF EMPLOYMENT, AT A
PURCHASE PRICE PER SHARE EQUAL TO THE FAIR MARKET AS OF THE EFFECTIVE DATE OF
SUCH TERMINATION OF EMPLOYMENT (OR, IF THE PARTICIPANT’S EMPLOYMENT QUALIFIES AS
A TERMINATION FOR CAUSE, FOR A PURCHASE PRICE PER SHARE EQUAL TO THE LESSER OF
(I) SUCH FAIR MARKET VALUE AND (II) SUCH PARTICIPANT’S PER SHARE PURCHASE
PRICE), MINUS ANY APPLICABLE EXERCISE PRICE.  THE BOARD MAY PROVIDE IN A
SUBSCRIPTION AGREEMENT THAT FOLLOWING A PARTICIPANT’S SPECIAL TERMINATION,
RETIREMENT AT OR AFTER NORMAL RETIREMENT AGE OR TERMINATION OF EMPLOYMENT BY THE
COMPANY OR ITS SUBSIDIARIES WITHOUT CAUSE IN EACH CASE PRIOR TO A PUBLIC
OFFERING, SUCH PARTICIPANT MAY REQUIRE THE COMPANY TO REPURCHASE ALL (BUT NOT
LESS THAN ALL) OF SUCH PARTICIPANT’S SHARES OF COMMON STOCK (BUT EXCLUDING ANY
SHARES ACQUIRED ON EXERCISE OF AN OPTION), AT A PURCHASE PRICE PER SHARE EQUAL
TO THE FAIR MARKET VALUE ON THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT, SUBJECT TO THE COMPANY HAVING THE ABILITY TO DO SO UNDER THE TERMS
OF ITS FINANCING ARRANGEMENTS AND UNDER DELAWARE LAW.


ARTICLE VII
CHANGE IN CONTROL


SECTION 7.1               ACCELERATED VESTING AND PAYMENT.  EXCEPT AS OTHERWISE
PROVIDED IN THIS ARTICLE VII, AND UNLESS OTHERWISE PROVIDED IN THE AWARD
AGREEMENT, UPON A CHANGE IN CONTROL EACH OPTION, WHETHER VESTED OR UNVESTED,
SHALL BE CANCELED IN EXCHANGE FOR A PAYMENT IN AN AMOUNT EQUAL TO THE EXCESS, IF
ANY, OF THE CHANGE IN CONTROL PRICE OVER THE EXERCISE PRICE FOR SUCH OPTION.


SECTION 7.2               ALTERNATIVE OPTIONS.  NO CANCELLATION, ACCELERATION OR
OTHER PAYMENT SHALL OCCUR WITH RESPECT TO ANY OPTION IF THE BOARD REASONABLY
DETERMINES IN GOOD FAITH, PRIOR TO THE OCCURRENCE OF A CHANGE IN CONTROL, THAT
SUCH OPTION SHALL BE HONORED OR ASSUMED, OR NEW RIGHTS SUBSTITUTED THEREFOR
FOLLOWING THE CHANGE IN CONTROL (SUCH HONORED, ASSUMED OR SUBSTITUTED AWARD, AN
“ALTERNATIVE AWARD”), PROVIDED THAT ANY ALTERNATIVE AWARD MUST:


(A)           GIVE THE PARTICIPANT WHO HELD SUCH OPTION RIGHTS AND ENTITLEMENTS
SUBSTANTIALLY EQUIVALENT TO OR BETTER THAN THE RIGHTS AND TERMS APPLICABLE UNDER
SUCH OPTION, INCLUDING, BUT NOT LIMITED TO, AN IDENTICAL OR BETTER EXERCISE AND

4


--------------------------------------------------------------------------------





VESTING SCHEDULE, IDENTICAL OR BETTER TIMING AND METHODS OF PAYMENT AND, IF THE
ALTERNATIVE AWARD OR THE SECURITIES UNDERLYING IT ARE NOT PUBLICLY-TRADED,
IDENTICAL OR BETTER RIGHTS FOLLOWING A TERMINATION OF EMPLOYMENT TO REQUIRE THE
COMPANY OR THE ACQUIROR IN SUCH CHANGE IN CONTROL TO REPURCHASE THE ALTERNATIVE
AWARD OR SECURITIES UNDERLYING SUCH ALTERNATIVE AWARD; AND


(B)           HAVE TERMS SUCH THAT IF, WITHIN TWO YEARS FOLLOWING A CHANGE IN
CONTROL, A PARTICIPANT’S EMPLOYMENT IS INVOLUNTARILY OR CONSTRUCTIVELY
TERMINATED OR TERMINATES AS A RESULT OF HIS OR HER DEATH, DISABILITY OR
RETIREMENT AT OR AFTER NORMAL RETIREMENT AGE, SUCH ALTERNATIVE AWARD SHALL
IMMEDIATELY VEST IN FULL AND SUCH PARTICIPANT (I) IN THE CASE OF AN INVOLUNTARY
OR CONSTRUCTIVE TERMINATION, SHALL RECEIVE A CASH PAYMENT EQUAL TO THE EXCESS
(IF ANY) OF THE FAIR MARKET VALUE OF THE STOCK SUBJECT TO THE ALTERNATIVE AWARD
ON THE DATE OF SURRENDER OVER THE PRICE THAT SUCH PARTICIPANT WOULD BE REQUIRED
TO PAY TO EXERCISE SUCH ALTERNATIVE AWARD AND (II) IN THE CASE OF DEATH,
DISABILITY OR RETIREMENT AT OR AFTER NORMAL RETIREMENT AGE, SHALL HAVE THE SAME
PUT RIGHTS WITH RESPECT TO HIS OR HER SHARES UNDERLYING THE ALTERNATIVE AWARDS
AS IN EFFECT AT THE TIME OF THE CHANGE IN CONTROL OR (III) SHALL HAVE AN
IMMEDIATE RIGHT TO EXERCISE SUCH ALTERNATIVE AWARD AND RECEIVE SHARES THAT ARE
THEN PUBLICLY-TRADED.


SECTION 7.3             LIMITATION OF BENEFITS.  IF, WHETHER AS A RESULT OF
ACCELERATED VESTING, THE GRANT OF AN ALTERNATIVE AWARD OR OTHERWISE, A
PARTICIPANT WOULD RECEIVE ANY PAYMENT, DEEMED PAYMENT OR OTHER BENEFIT AS A
RESULT OF THE OPERATION OF SECTION 7.1 OR SECTION 7.2 THAT, TOGETHER WITH ANY
OTHER PAYMENT, DEEMED PAYMENT OR OTHER BENEFIT A PARTICIPANT MAY RECEIVE UNDER
ANY OTHER PLAN, PROGRAM, POLICY OR ARRANGEMENT, WOULD CONSTITUTE AN “EXCESS
PARACHUTE PAYMENT” UNDER SECTION 280G OF THE CODE, THEN, NOTWITHSTANDING
ANYTHING IN THIS PLAN TO THE CONTRARY, THE PAYMENTS, DEEMED PAYMENTS OR OTHER
BENEFITS SUCH PARTICIPANT WOULD OTHERWISE RECEIVE UNDER THIS SECTION 7.1 OR
SECTION 7.2 SHALL BE REDUCED TO THE EXTENT NECESSARY TO ELIMINATE ANY SUCH
EXCESS PARACHUTE PAYMENT AND SUCH PARTICIPANT SHALL HAVE NO FURTHER RIGHTS OR
CLAIMS WITH RESPECT THERETO.  IF THE PRECEDING SENTENCE WOULD RESULT IN A
REDUCTION OF THE PAYMENTS, DEEMED PAYMENTS OR OTHER BENEFITS A PARTICIPANT WOULD
OTHERWISE RECEIVE IN MORE THAN AN IMMATERIAL AMOUNT, THE COMPANY WILL USE ITS
COMMERCIALLY REASONABLE BEST EFFORTS TO SEEK THE APPROVAL OF THE COMPANY’S
SHAREHOLDERS IN THE MANNER PROVIDED FOR IN SECTION 280G(B)(5) OF THE CODE AND
THE REGULATIONS THEREUNDER WITH RESPECT TO SUCH REDUCED PAYMENTS OR OTHER
BENEFITS (IF THE COMPANY IS ELIGIBLE TO DO SO), SO THAT SUCH PAYMENTS WOULD NOT
BE TREATED AS “PARACHUTE PAYMENTS” FOR THESE PURPOSES (AND THEREFORE WOULD CEASE
TO BE SUBJECT TO REDUCTION PURSUANT TO THIS SECTION 7.3).


ARTICLE VIII
DIRECTOR SHARE AWARDS

The Board may provide for the grant of Director Share Awards to Eligible
Directors (or categories or classes of Eligible Directors) on such terms as the
Board shall determine from time to time, including as part of the retainer or
other fees payable to an Eligible Director, or as part of an arrangement that
permits the deferral of payment of such fees, on a mandatory or elective basis,
into the right to receive shares of Common

5


--------------------------------------------------------------------------------




Stock and distributions thereon in the future or a cash payment measured by
reference to the value therof.


ARTICLE IX
AUTHORITY TO VARY TERMS OR ESTABLISH LOCAL JURISDICTION PLANS

The Board may vary the terms of Awards under the Plan, or establish sub-plans
under this Plan to authorize the grant of awards that have additional or
different terms or features than those otherwise provided for in the Plan, if
and to the extent the Board determines necessary or appropriate to permit the
grant of awards that are best suited to further the purposes of the Plan and to
comply with applicable securities laws in a particular jurisdiction or provide
terms appropriately suited for Employees in such jurisdiction in light of the
tax laws of such jurisdiction while being as consistent as otherwise possible
with the terms of Awards under the Plan; provided that this Article IX shall not
be deemed to authorize any increase the number of shares of Common Stock
available for issuance under the Plan set forth in Section 3.1.


ARTICLE X
AMENDMENT, MODIFICATION, AND TERMINATION OF THE PLAN

The Board may terminate or suspend the Plan at any time, and may amend or modify
the Plan from time to time.  No amendment, modification, termination or
suspension of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan without the consent of the Participant
holding such Award or the consent of a majority of Participants holding similar
Awards (such majority to be determined based on the number of shares covered by
such Awards).  Shareholder approval of any such amendment, modification,
termination or suspension shall be obtained to the extent mandated by applicable
law, or if otherwise deemed appropriate by the Board.


ARTICLE XI
DEFINITIONS


SECTION 11.1             DEFINITIONS.  WHENEVER USED HEREIN, THE FOLLOWING TERMS
SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person; provided that a director, member of management or other Employee of the
Company or any of its Subsidiaries shall not be deemed to be an Affiliate of the
CD&R Fund.  For these purposes, “control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person by reason of ownership of voting securities, by contract or otherwise.

“Alternative Award” has the meaning given in Section 7.2.

6


--------------------------------------------------------------------------------




“Award” shall mean an Option, or Director Share Award or an offer and sale of
shares of Common Stock pursuant to Article IV, in each case granted pursuant to
the terms of the Plan.

“Award Agreement” means a Subscription Agreement, an Option Agreement or any
other agreement evidencing an Award.

“Board” means the Board of Directors of the Company.

“CD&R Fund” means The Clayton, Dubilier & Rice Private Equity Fund VI Limited
Partnership, a Cayman Islands limited partnership, and any successor investment
vehicle managed by Clayton, Dubilier & Rice, Inc., a Delaware corporation.

“Cause” means, unless otherwise provided in the Award Agreement, any of the
following:  (i) the Participant’s commission of a crime involving fraud, theft,
false statements or other similar acts or commission of any crime that is a
felony (or a comparable classification in a jurisdiction that does not use these
terms); (ii) the Participant’s engaging in any conduct that constitutes an
employment disqualification under applicable law; (iii) the Participant’s
willful or grossly negligent failure to perform his or her employment-related
duties for the Company and its Subsidiaries; (iv) the Participant’s material
violation of any Company policy as in effect from time to time; (v) the
Participant’s engaging in any act or making any statement that impairs, impugns,
denigrates, disparages or negatively reflects upon the name, reputation or
business interests of the Company or its Subsidiaries; (vi) the Participant’s
material breach of any Award Agreement, employment agreement, or noncompetition,
nondisclosure or nonsolicitation agreement to which the Participant is a party
or by which the Participant is bound or (vii) the Participant’s engaging in any
conduct injurious or detrimental to the Company or its any of its Subsidiaries.
The determination as to whether “Cause” has occurred shall be made by the Board,
which shall have the authority to waive the consequences under the Plan of the
existence or occurrence of any of the events, acts or omissions constituting
“Cause.”  A termination for Cause shall be deemed to include a determination
following a Participant’s termination of employment for any reason that the
circumstances existing prior to such termination for the Company or one of its
Subsidiaries to have terminated such Participants employment for Cause.

“Change in Control” means the first to occur of the following events after the
Effective Date:

                (i)  the acquisition by any person, entity or “group” (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended) of
50% or more of the combined voting power of the Company’s then outstanding
voting securities, other than any such acquisition by the Company, any of its
Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, the CD&R Fund or any of its co-

7


--------------------------------------------------------------------------------




investors in connection with the CD&R Fund’s investment in the Company, or any
Affiliates of the foregoing;

(ii)  the merger, consolidation or other similar transaction involving the
Company, as a result of which persons who were stockholders of the Company
immediately prior to such merger, consolidation, or other similar transaction do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company;

(iii)  within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board, provided that any director elected
or nominated for election, to the Board, by a majority of the Incumbent
Directors then still in office shall be deemed to be an Incumbent Director for
purposes of this clause (iii); or

(iv)  the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of 
the Company.

Notwithstanding the foregoing, a Public Offering shall not constitute a Change
in Control.

“Change in Control Price” means the price per share of Common Stock offered in
conjunction with any transaction resulting in a Change in Control.  If any part
of the offered price is payable other than in cash, the Change in Control price
shall be determined in good faith by the Board as constituted immediately prior
to the Change in Control.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

“Common Stock” means the Common Stock, par value $.01 per share, of the Company.

“Company” means CDRV Investors, Inc., a Delaware corporation, and any successor
thereto.

“Director Share Award” means an award pursuant to Article VIII to an Eligible
Director of Common Stock, a right to receive Common Stock or a payment measured
by reference thereto and distributions thereon.

“Disability” means, unless otherwise provided in an Award Agreement, a
Participant’s long-term disability within the meaning of the long-term
disability

8


--------------------------------------------------------------------------------




insurance plan or program of the Company or Subsidiary of the Company then
covering the Participant, or in the absence of such a plan or program, as
determined by the Board.  The Board’s reasoned and good faith judgment of
Disability shall be final and shall be based on such competent medical evidence
as shall be presented to it by the Participant or by any physician or group of
physicians or other competent medical expert employed by the Participant or the
Company to advise the Board.

“Eligible Director” means a member of the Board other than an employee or
officer of the Company or any of its Subsidiaries.

“Employee” means any executive, officer or other employee of the Company or any
Subsidiary.

“Fair Market Value” means, as of any date of determination prior to a Public
Offering, the per share fair market value on such date of a share of Common
Stock as determined in good faith by the Board.  In making a determination of
Fair Market Value, the Board shall give due consideration to such factors as it
deems appropriate, including, but not limited to, the earnings and other
financial and operating information of the Company in recent periods, the
potential value of the Company as a whole, the future prospects of the Company
and the industries in which it competes, the history and management of the
Company, the general condition of the securities markets, the fair market value
of securities of companies engaged in businesses similar to those of the
Company, and any recent valuation of the Common Stock that shall have been
performed by an independent valuation firm (although nothing herein shall
obligate the Board to obtain any such independent valuation).  Unless otherwise
determined by the Board or provided in an Award Agreement, any determination of
Fair Market Value as of the end of any fiscal year shall continue to apply
throughout the next succeeding fiscal year.  The determination of Fair Market
Value will not give effect to any restrictions on transfer of the Common Stock
or take into account any control premium, but shall be determined taking into
account the fact that such shares would represent a minority interest in the
Company and are illiquid.  Initially, the Fair Market Value shall be $100.00 per
share, which is the price paid by the CD&R Fund and its co-investors in
connection with their initial investment in the Company.  Following a Public
Offering, “Fair Market Value” shall mean, as of any date of determination, the
mid-point between the high and the low trading prices for such date per share of
Common Stock as reported on the principal stock exchange on which the shares of
Common Stock are then listed.

“Grant Date” means, with respect to any Award, the date as of which such Award
is granted pursuant to the Plan.

“Option” means the right granted pursuant to the Plan to purchase one share of
Common Stock.

“Option Agreement” means an agreement between the Company and a Participant
embodying the terms of any Options granted pursuant to the Plan and in the form
approved by the Board from time to time for such purpose.

9


--------------------------------------------------------------------------------




“Participant” means any Employee or Eligible Director who is granted an Award.

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Plan” means this CDRV Investors, Inc. Stock Incentive Plan.

“Public Offering” means the first day as of which (i) sales of Common Stock are
made to the public in the United States pursuant to an underwritten public
offering of the Common Stock led by one or more underwriters at least one of
which is an underwriter of nationally recognized standing or (ii) the Board has
determined that shares of the Common Stock otherwise have become publicly-traded
for this purpose.

“Special Termination” has the meaning given in Section 6.1.

“Subscription Agreement” means a stock subscription agreement between the
Company and a Participant embodying the terms of any stock purchase made
pursuant to the Plan and in the form approved by the Board from time to time for
such purpose.

“Subsidiary” means any corporation limited liability company or other entity, a
majority of whose outstanding voting securities is owned, directly or
indirectly, by the Company.


SECTION 11.2             GENDER AND NUMBER.  EXCEPT WHEN OTHERWISE INDICATED BY
THE CONTEXT, WORDS IN THE MASCULINE GENDER USED IN THE PLAN SHALL INCLUDE THE
FEMININE GENDER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE PLURAL SHALL
INCLUDE THE SINGULAR.


ARTICLE XII
MISCELLANEOUS PROVISIONS


SECTION 12.1             NONTRANSFERABILITY OF AWARDS.  EXCEPT AS OTHERWISE
PROVIDED HEREIN OR AS THE BOARD MAY PERMIT ON SUCH TERMS AS IT SHALL DETERMINE,
NO AWARDS GRANTED UNDER THE PLAN MAY BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HEDGED, ENCUMBERED OR OTHERWISE ALIENATED OR HYPOTHECATED, OTHER THAN BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO AWARDS
GRANTED TO A PARTICIPANT UNDER THE PLAN SHALL BE EXERCISABLE DURING THE
PARTICIPANT’S LIFE-TIME BY SUCH PARTICIPANT ONLY (OR, IN THE EVENT OF THE
PARTICIPANT’S DISABILITY, SUCH PARTICIPANT’S LEGAL REPRESENTATIVE).  FOLLOWING A
PARTICIPANT’S DEATH, ALL RIGHTS WITH RESPECT TO AWARDS THAT WERE OUTSTANDING AT
THE TIME OF SUCH PARTICIPANT’S DEATH AND HAVE NOT TERMINATED SHALL BE EXERCISED
BY HIS DESIGNATED BENEFICIARY OR BY HIS ESTATE IN THE ABSENCE OF A DESIGNATED
BENEFICIARY.


SECTION 12.2           TAX WITHHOLDING.  THE COMPANY OR THE SUBSIDIARY EMPLOYING
A PARTICIPANT SHALL HAVE THE POWER TO WITHHOLD, OR TO REQUIRE SUCH PARTICIPANT
TO REMIT TO THE COMPANY OR SUCH SUBSIDIARY, AN AMOUNT SUFFICIENT TO SATISFY ALL
U.S. FEDERAL, STATE, LOCAL

10


--------------------------------------------------------------------------------





AND ANY NON-U.S. WITHHOLDING TAX OR OTHER GOVERNMENTAL TAX, CHARGE OR FEE
REQUIREMENTS IN RESPECT OF ANY AWARD GRANTED UNDER THE PLAN.


SECTION 12.3           BENEFICIARY DESIGNATION.  PURSUANT TO SUCH RULES AND
PROCEDURES AS THE BOARD MAY FROM TIME TO TIME ESTABLISH, A PARTICIPANT MAY NAME
BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED CONTINGENTLY OR SUCCESSIVELY) BY
WHOM ANY RIGHT UNDER THE PLAN IS TO BE EXERCISED IN CASE OF SUCH PARTICIPANT’S
DEATH.  EACH DESIGNATION WILL REVOKE ALL PRIOR DESIGNATIONS BY THE SAME
PARTICIPANT, SHALL BE IN A FORM REASONABLY PRESCRIBED BY THE BOARD, AND WILL BE
EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING WITH THE BOARD DURING
HIS LIFETIME.


SECTION 12.4             DELIVERY OF FINANCIAL STATEMENTS TO PARTICIPANTS.  EACH
YEAR THE COMPANY WILL PROVIDE THE COMPANY’S ANNUAL FINANCIAL STATEMENTS TO THE
PARTICIPANTS.


SECTION 12.5           LIMITATION ON NUMBER OF OUTSTANDING OPTIONS.  AT NO TIME
SHALL THE TOTAL NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF ALL
OUTSTANDING OPTIONS AND THE TOTAL NUMBER OF SHARES OF COMMON STOCK PROVIDED FOR
UNDER ANY BONUS OR SIMILAR PLAN OR AGREEMENT OF THE COMPANY EXCEED 30%. AS
CALCULATED IN ACCORDANCE WITH THE CONDITIONS AND EXCLUSIONS OF CALIFORNIA CODE
OF REGULATIONS, TITLE 10, CH. 3, SECTION 260.140.45, OF THE SECURITIES
OUTSTANDING AT THE TIME THE CALCULATION IS MADE.


SECTION 12.6             NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION.  NOTHING
IN THE PLAN OR IN ANY AGREEMENT GRANTED HEREUNDER SHALL INTERFERE WITH OR LIMIT
IN ANY WAY THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE ANY
PARTICIPANT’S EMPLOYMENT OR RETENTION AT ANY TIME, OR CONFER UPON ANY
PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OR RETENTION OF THE COMPANY OR
ANY SUBSIDIARY.  NO EMPLOYEE OR ELIGIBLE DIRECTOR SHALL HAVE A RIGHT TO BE
SELECTED AS A PARTICIPANT OR, HAVING BEEN SO SELECTED, TO RECEIVE ANY AWARDS.


SECTION 12.7           NO LIMITATION ON COMPENSATION; NO IMPACT ON BENEFITS. 
NOTHING IN THE PLAN SHALL BE CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY OR ANY
SUBSIDIARY TO ESTABLISH OTHER PLANS OR TO PAY COMPENSATION TO ITS EMPLOYEES OR
ELIGIBLE DIRECTORS, IN CASH OR PROPERTY, IN A MANNER THAT IS NOT EXPRESSLY
AUTHORIZED UNDER THE PLAN.  EXCEPT AS MAY OTHERWISE BE SPECIFICALLY AND
UNEQUIVOCALLY STATED UNDER ANY EMPLOYEE BENEFIT PLAN, POLICY OR PROGRAM, NO
AMOUNT PAYABLE IN RESPECT OF ANY AWARD SHALL BE TREATED AS COMPENSATION FOR
PURPOSES OF CALCULATING A PARTICIPANT’S RIGHTS UNDER ANY SUCH PLAN, POLICY OR
PROGRAM.  THE SELECTION OF AN EMPLOYEE AS A PARTICIPANT SHALL NEITHER ENTITLE
SUCH EMPLOYEE TO, NOR DISQUALIFY SUCH EMPLOYEE FROM, PARTICIPATION IN ANY OTHER
AWARD OR INCENTIVE PLAN.


SECTION 12.8             REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS AND THE
ISSUANCE OF SHARES OF COMMON STOCK PURSUANT TO THE PLAN SHALL BE SUBJECT TO ALL
APPLICABLE LAWS, RULES AND REGULATIONS, AND TO SUCH APPROVALS BY ANY
GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY BE REQUIRED.  NO
AWARDS SHALL BE GRANTED UNDER THE PLAN, AND NO SHARES OF COMMON STOCK SHALL BE
ISSUED UNDER THE PLAN, IF SUCH GRANT OR ISSUANCE WOULD RESULT IN A VIOLATION OF
APPLICABLE LAW, INCLUDING U.S. FEDERAL SECURITIES LAWS AND ANY APPLICABLE STATE
OR NON-U.S. SECURITIES LAWS.


SECTION 12.9             FREEDOM OF ACTION.  NOTHING IN THE PLAN OR ANY AWARD
AGREEMENT EVIDENCING AN AWARD SHALL BE CONSTRUED AS LIMITING OR PREVENTING THE
COMPANY OR ANY

11


--------------------------------------------------------------------------------





SUBSIDIARY FROM TAKING ANY ACTION THAT IT DEEMS APPROPRIATE OR IN ITS BEST
INTEREST (AS DETERMINED IN ITS SOLE AND ABSOLUTE DISCRETION) AND NO PARTICIPANT
(OR PERSON CLAIMING BY OR THROUGH A PARTICIPANT) SHALL HAVE ANY RIGHT RELATING
TO THE DIMINISHMENT IN THE VALUE OF ANY AWARD AS A RESULT OF ANY SUCH ACTION.


SECTION 12.10         UNFUNDED PLAN; PLAN NOT SUBJECT TO ERISA.  THE PLAN IS AN
UNFUNDED PLAN AND PARTICIPANTS SHALL HAVE THE STATUS OF UNSECURED CREDITORS OF
THE COMPANY.  THE PLAN IS NOT INTENDED TO BE SUBJECT TO THE EMPLOYEE RETIREMENT
INCOME AND SECURITY ACT OF 1974, AS AMENDED.


SECTION 12.11           TERM OF PLAN.  THE PLAN SHALL BE EFFECTIVE AS OF THE
DATE SPECIFIED BY THE BOARD AND SHALL CONTINUE IN EFFECT, UNLESS SOONER
TERMINATED PURSUANT TO ARTICLE X, UNTIL THE TENTH ANNIVERSARY OF SUCH DATE, THE
PROVISIONS OF THE PLAN SHALL CONTINUE THEREAFTER TO GOVERN ALL OUTSTANDING
AWARDS.


SECTION 12.12           NO VOTING RIGHTS.  EXCEPT AS OTHERWISE REQUIRED BY LAW,
NO PARTICIPANT HOLDING ANY AWARDS GRANTED UNDER THE PLAN SHALL HAVE ANY RIGHT IN
RESPECT OF SUCH AWARDS TO VOTE ON ANY MATTER SUBMITTED TO THE COMPANY’S
STOCKHOLDERS UNTIL SUCH TIME AS THE SHARES OF COMMON STOCK UNDERLYING SUCH
AWARDS HAVE BEEN ISSUED.


SECTION 12.13           GOVERNING LAW.  THE PLAN, AND ALL AGREEMENTS HEREUNDER,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK REGARDLESS OF THE APPLICATION OF RULES OF CONFLICT OF LAW THAT WOULD
APPLY THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE
CORPORATE LAW OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.

Effective Date as Originally Adopted: May 27, 2004

Effective Date as Amended and Restated:  September 20, 2006

 

12


--------------------------------------------------------------------------------